Case 1:20-cv-12229-NMG Document 39-1 Filed 05/19/21 Page 1 of 4

EXHIBIT 1
Case 1:20-cv-12229-NMG Document 39-1 Filed 05/19/21 Page 2 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

1:20-CV-12229

 

 

)
Umuoji Improvement Union (North America) Inc. )
(North America) Inc. )
)
Vs, )
)
Umuoji Improvement Union (North America) Inc. )
Umuoji Improvement Union, Massachusetts Inc. )
Victor Ide-Okoye, and Ogor Okoye )
)

DEFENDANTS’ PROPOSED REPLY TO PLAINTIFF'S COUNSEL SUBMISSION ON.

MAY 17,2021 (Docs 38 and 39)

Now comes Defendants, Umuoji Improvement Union (North America) Inc.
Massachusetts, Inc. (hereinafter referred to as “UJUNA MA”), Victor Ide-Okoye, Umuoji
Improvement Union, Massachusetts, Inc. and Ogor Okoye (collectively, “Defendants”) in the
afore-mentioned matter and assert through counsel that Plaintiffs counsel in bad faith,

presented only one thread of email, and none whatsoever from Defendants’ counsel, which is

meant to deceive this court.

Undersigned counsel attaches the entire email thread that shows the entire
conversation had between the parties following the Judge’s Order. See Exhibit A. The
timeline of the events pertinent to issues that were discussed by both counsel of record were as
follows:

May 10, 2021 at 1:24pm

Defendants’ counsel sent out the first email to Plaintiff's counsel proposing that both parties
send four (4) delegates to meet in an attempt to settle once and for all the issues in this case as

Defendants have no money to continue endless litigation when they have a medical facility in

 
Case 1:20-cv-12229-NMG Document 39-1 Filed 05/19/21 Page 3 of 4

dire need of medical equipment for Umuoji people who are equally in dire need of this
facility. If they were unwilling to meet, then defendants are agreeable to the court appointing a

master.
May 10, 2021 at 1:36pm

Plaintiff's counsel ignores the email and sends a new email to Defendants’ counsel proposing

the names of three mediators.
May 10, 2021 at 1:52pm

Attorney Pregent responds to Counsel original email by saying that both emails must have
crossed paths but that he would reach out to undersigned counsel after consulting with his

clients.
May 10, 2021 at 2:02pm

Undersigned counsel responded to Attorney Pregent stating her confusion with his response
that was not responsive to her initial email and clarifying Defendants’ position relative to
matter; each side bringing forward, four (4) individuals who would attempt to resolve this.
(preferably out of the courts) if that fails then opt for the court’s proposal of a master to

mediate.
May 12, 2021 at 10.5lam

Attorney Pregent emails that he is re-extending their previous offer and made no mention of
my request about both sides bringing out the four (4 } people from their side to meet to resolve

all of these issue the issue in this matter outside of the court.
Case 1:20-cv-12229-NMG Document 39-1 Filed 05/19/21 Page 4 of 4

Respectfully submitted,

isi

Oger Winnie Okoye

BOS legal Group, LLC.

20 Central Ave. Ste. 513

Lynn, MA 01901

Tel/Fax: (781-596-0151)
Dated May 19, 2021 Email: owo@boslegals.com

CERTIFICATE OF SERVICE
I hereby certify that I have served Defendant’s Motion for Leave of Court to file a response to
Plaintiff's Proposed Rely to Defendant’s Notice to Court via electronif filing on Plaintiff's
Counsel, Travis Pregent, Esq. on the date set forth below in accordance with the Federal Rules of

Civil Procedure and the Court’s local rules.

Dated: May 19, 2021

/s/Ogor Winnie Okoye

 
